Citation Nr: 1506998	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  08-37 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD), helicobacter pylori infection and Barrett's esophagus, to include as secondary to post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1951 to August 1953.

This matter came to the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In March 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

In July 2014, this matter was remanded by the Board for a new VA examination.  The Veteran was afforded a new examination in August 2014.  As is discussed further below, the examination is inadequate and the appeal must be remanded again.  Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2014, the Board remanded this matter for a new VA examination and medical opinion.  The Veteran was afforded a VA examination in August 2014, where he reported stomach problems prior to joining military service.  The examiner diagnosed H. pylori infection and opined that the Veteran's condition was not incurred in service or aggravated by his service-connected PTSD.  The examiner's rationale was based on the Veteran's reports of symptoms prior to service and the large gap between the Veteran's diagnosis of H. pylori infection and separation.  Furthermore, the examiner concluded that the Veteran was incorrectly diagnosed with GERD and Barrett's esophagus.  

The Board finds the August 2014 VA examination inadequate.  At the March 2011 hearing, the Veteran reported that he had stomach problems ever since he returned from service.  He did not mention any symptoms prior to service.  The Veteran's service treatment records are unavailable.  Thus, he is presumed to be sound upon entering service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994) (where there was no entrance examination report of record because it was presumed to have been lost in a fire, the presumption of soundness attached as reflected by the conclusion that it had been rebutted by clear and unmistakable evidence of the pre-service existence of the disability).  The VA examiner's opinion did not incorporate the specific clear and unmistakable evidence standard applicable to cases involving the presumption of soundness.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an appropriate VA examination to ascertain the current nature and likely etiology of his gastrointestinal disability, to include whether it was incurred in service or is caused or aggravated by a service-connected disability.  The claims folder is to be furnished to the examiner for review in its entirety.  The examiner should identify any current gastrointestinal conditions.  Following a review of the relevant evidence, the examiner must address the following questions:

(a) Please offer an opinion regarding whether the Veteran's gastrointestinal disability was incurred in or aggravated by service?  In doing so, please address whether any gastrointestinal disorder clearly and unmistakably existed prior to service.  If so, please address whether the pre-existing disorder clearly and unmistakably was not aggravated by service.

(b) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's gastrointestinal disability was caused by his service-connected PTSD?

(c) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's gastrointestinal disability was aggravated by his service-connected PTSD?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension (i.e., a baseline) before the onset of the aggravation. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

The examiner's rationale should not be solely based on the Veteran's reports of symptoms prior to service as the Veteran is presumed to be sound upon entering service.  

2. Then, readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and be afforded an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




